Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 2, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-10, and 12-26 are currently pending and have been examined.  Claims 1, 5-6, 12, and 25-26 have been amended.  
The previous rejection of claims 1, 3-10, and 12-26 under 35 USC 112(a) has been withdrawn.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement filed April 5, 2021, has been considered by the Examiner.  

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1, 3-10, and 12-26 under 35 USC 112(a) has been withdrawn in view of Applicants’ arguments.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 13 of Applicants’ Reply dated July 2, 2021 (hereinafter “Applicants’ Reply”) that “[n]one of the features claimed are directed to fundamental economic practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people and the Examiner has not provided evidence of such.”  The Examiner respectfully disagrees.  
The Examiner has indicated that the claims are directed to recommending food items to a consumer for purchase from a food delivery service and has indicated that this is an example of a method of organizing human activity, namely a sales activity.  That is, recommending items for a consumer to purchase and the consumer placing an order for those items is a sales activity.  The Examiner further indicated which elements of the claims are directed to the abstract idea and which are considered insignificant extra-solution activity.  Thus, the Examiner has met the burden required by the MPEP regarding a statement of rejection under 35 USC 101.
Further, Applicants argue at pages 13-14 of Applicants’ Reply that the claims “are not directed to an abstract idea since they recite the use of sensors for generating activity data” and reference an earring sensor for taking periodic blood glucose measurements in MPEP 2106.04.  The Examiner respectfully disagrees.
Per MPEP 2106.04(a)(1), a claim that does not recite an abstract idea is identified as “an earring comprising a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the sensor.”  The Examiner notes that the claim itself is directed to the earring and that the earring comprises a sensor and a memory.  However, Applicants’ claim 1 is directed to “a network computing system”.  The claim limitation in question is “one or more processors accessing the instructions to “receive, over the one or more networks, activity data associated with a requesting consumer, the activity data (i) being generated, at least in part, by one or more sensors of an activity monitoring device of the requesting consumer.”  First, the Examiner notes that the activity monitoring device is not the subject of the claim and is not even part of the recited network computing system.  Thus, the activity monitoring device/sensors are not recited elements of the system claim.  The Examiner notes that the generating of the activity data by the activity monitoring device appears to be non-functional descriptive language that describes how the activity data is generated.  In other words, the generating of the activity data is not a positively recited instruction performed by the one or more processors of the recited system.  Instead, the processors merely receive activity data which, as the Examiner has indicated both in the previous office action and below, is considered to be insignificant extra-solution activity 
Applicants further argue at page 14 of Applicants’ Reply that the claims “integrate any potential abstract idea into a practical application.”  Applicants further assert at page 14 that the benefits include “enabling ‘consumers to readily place group 
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim 
With this guidance in mind, the Examiner respectfully asserts that the alleged improvement cited by Applicants as allowing consumers to “readily place group orders” using personalized recommendations is not a practical application.  It is not an improvement to computer functionality or to any other technology or technical field and does not involve a particular machine or transformation.  Instead, it is an alleged improvement to the act of placing an order for food, i.e., the abstract idea.  Further, regarding Applicants’ assertion that these claims address the issue of wasting computing resources when multiple individuals open the same application, this appears to be a bare assertion of an improvement without any details, as no information is given regarding the computing resources involved.  The claims also do not reflect the alleged improvement, i.e., the claims do not even recite anything regarding multiple applications and/or customer devices.  
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-10, and 12-26:  Claim 1 recites “while the requesting consumer interacts with the interactive menu of food items, perform a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service using:…an activity profile of one or more consumers in the group of consumers.”  Nowhere does Applicants’ as-filed disclosure recite this.  For example, para. [0080] of the published application indicates that the order information determines a group by obtaining location 
Claims 25-26 are rejected for similar reasons.
Claims 3-10, and 12-24 inherit the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “while the requesting consumer interacts with the interactive menu of food items, perform a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service using: the activity profile of the requesting consumer; an activity profile of one or more consumers in the group of consumers.”  It is unclear how the group matching process associates the requesting consumer with a group of consumers based on the activity profile of the requesting consumer and the activity profile of one or more consumers in the group of consumers.  Per claim 1, the activity profile is generated based on activity data of a consumer and an exercise activity of a consumer.  Does this mean associating the consumer with a group of consumers who have a certain heart rate after running a marathon in a particular period of time?  Or is this intended to associate the requesting consumer with a group of consumers associated with the user based on a recent location/activity, i.e., all of the consumers were co-located at a race earlier in the day?  For purposes of examination, the Examiner is broadly interpreting the associating based on an activity profile as associating based on any activity including ordering food, being co-located at a same location, etc.
Claims 25-26 are rejected for similar reasons.
Claims 3-10, and 12-24 inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 25-26 recite a system, a non-transitory computer readable medium, and a method for recommending food items to a consumer. With respect to claim 1, claim elements determine an activity profile, detect the requesting consumer initiating an order session, perform a group matching process to associate the requesting consumer with a group of consumers, and generate content comprising one or more recommendations, as drafted, cover a method of organizing a human activity, i.e., such as a commercial or business activity.  Claims 25-26 recite similar limitations.
The judicial exception is not integrated into a practical application.  In particular, claims 1 and 25-26 recite receiving activity data, displaying a menu, detecting an order, receiving an input, and communicating requests.  These elements are considered to be insignificant extra-solution activity.  Further, the claims recite a memory, a processor, and sensors at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not impose any meaningful limits on the abstract idea. 
Thus, claims 1 and 25-26 are directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 1 and 25-26 recite a memory, a processor, and sensors at a high level of generality, i.e., as generic computer components performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the forwarding and receiving elements, per MPEP 2106.05(d)(ll), elements such as receiving, transmitting, or displaying data over a network, i.e., using the internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1308, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F.3d 1350, 1355, 112 USPG2d 1093, 1098 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 25-26 are not patent eligible.
Claims 3-10 and 12-24 depend from claim 1.  Claim 3 is directed to estimating a completion time, arranging to deliver the food items, and generating the content and is further directed to the abstract idea.  Claim 4 is directed to the type of order and tracking the status of the order and is further directed to the abstract idea.  Claims 5-6, 8-10, and 12-13 are directed to generating the 
Thus, the claims are not patent eligible.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 17-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,366,434 B1 to Belousova et al. (hereinafter “Belousova”), in view of US 2018/0374386 A1 to Benefield et al. (hereinafter “Benefield”), and further in view of US 2014/0058902 A1 to Taylor et al. (hereinafter “Taylor”).
Claims 1 and 25-26:  Belousova discloses a restaurant service system that “includes a restaurant server adapted to communicate with diner communication devices and restaurant communication devices.  The restaurant server builds a food taxonomy including dishes, dish attributes and dish ingredients….The server also trains dish classifiers and applies the dish classifiers to map menu items to dishes.”  (See Belousova, at least Abstract).  Belousova further discloses:
a network communication interface (See Belousova, at least FIG. 17 and associated text, restaurant server contains networking interfaces) to communicate, over one or more networks (See Belousova, at least FIG. 1 and associated text, restaurant server is connected over the Internet), with (i) computing devices of requesting consumers of an on-demand food delivery service (See Belousova, at least FIG. 1 and associated text, restaurant server is connected over the Internet with diner communication devices 112),…and (iii) computing devices of food preparation sources of the on-demand food delivery service (See Belousova, at least FIG. 1 and associated text, restaurant server is connected over the Internet with restaurant communication devices 116); 
a memory storing instructions (See Belousova, at least FIG. 1 and associated text, restaurant server; FIG. 17 and associated text, restaurant server contains memory); 
one or more processors (See Belousova, at least FIG. 1 and associated text, restaurant server; FIG. 17 and associated text, restaurant server contains processing unit) accessing the instructions to:
generate an interactive menu of food items to be displayed on a computing device of the requesting consumer (See Belousova, at least col. 14, lines 27-35, server searches the database for dishes, menu items, and restaurants matching the search intent and orders the search results; col. 15, lines 20-45, diner enters the search term Chipotle on the diner device; in response, the server searches the database for restaurants, menu items, and dishes matching the search term and displays a result list that includes two restaurants and ten menu items; for each menu item, the system displays menu item title, price, description, servicing restaurant, dish, and other information);
detect, over the one or more networks, the requesting consumer initiating an order session on the computing device in which the requesting consumer interacts with the interactive menu of food items (See Belousova, at least col. 15, lines 35-45, in addition to restaurants and menu items, a collection of facet and filter groups are shown that allow the diner to refine the food search by narrowing the scope of the ;
while the requesting consumer interacts with the interactive menu of food items, perform a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service using: a historical food delivery profile of the requesting consumer, the activity profile of the requesting consumer,…, and a consumption profile of one or more consumers in the group of consumers (See Belousova, at least col. 15, line 65 to col. 16, line 38, system determines a list of recommended dishes and menu items based on the search intent; in one implementation dish recommendation is based on order patterns of similar diner clusters; thus, the recommendations based on similar diner clusters occurs after the user has entered the search intent and is waiting for recommendations; system determines diner clusters based on the diner’s order history that includes diner’s orders, menu items and corresponding dishes in each order, the serving restaurant for each order, order time of each order, delivery method of each order; system runs a clustering algorithm on the retrieved diner data and order history data to group similar diners into different diner clusters; each diner cluster includes similar dishes, restaurants, and cuisine type; the ;
generate, based at least in part on (i) the consumption profile of the one or more consumers, (ii) the requesting consumer interacting with the interactive menu, and (iii) the activity profile of the requesting consumer,…, content to be displayed via the interactive menu of food items on a display screen of the computing device of the requesting consumer, the content comprising one or more recommendations for one or more food items (See Belousova, at least col. 15, line 65 to col. 16, line 38, system determines a list of recommended dishes and menu items based on the search intent; in one implementation dish recommendation is based on order patterns of similar diner clusters);
receive, over the one or more networks, an input from the computing device of the requesting consumer, the input requesting multiple food items for the requesting consumer and the group of consumers and completing the order session (See Belousova, at least col. 11, lines 60-65, diner selects desired menu items for her food order; diner software application sends the order to the server; The Examiner notes that whether the diner is ordering multiple food items for herself or for other people does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  In the instant claims, it is the computing device of the requesting consumer that inputs the order and not any of the other devices associated with the group of consumers; whether the multiple food items are for the requesting consumer or the group of consumers does not result in a structural difference between the claimed invention and the prior art.  Belousova discloses that the diner selects multiple menu items for a food order and thus meets the language of the claims); and
communicate, over the one or more networks, one or more order requests from the order session to one or more food preparation sources, the one or more order requests specifying the multiple food items for preparation for the requesting consumer and the group of consumers (See Belousova, at least col. 11, lines 60-65, diner selects desired menu items for her food order; diner software application sends the order to the server; the server saves the order into the database and dispatches the order to the serving restaurant sending the order to the restaurant device; the Examiner notes that, as discussed above, whether the multiple food items are for the requesting consumer or the group of consumers does not result in a structural difference between the claimed invention and the prior art.  Belousova discloses that the diner selects multiple menu items for a food order and communicates the order to the food preparation source and thus meets the language of the claims).
Belousova does not expressly disclose receive, over the one or more networks, activity data associated with a requesting consumer, the activity data (i) being generated, at least in part, by one or more sensors of an activity monitoring device of the requesting consumer, and (ii) corresponding to exercise activity performed by the requesting consumer over a period of time; and determine an activity profile of the requesting consumer based, at least in part, on the activity data; that the matching process is performed using an activity profile of one or more consumers in the group of consumers; and that recommendations are generated based at least in part on (iv) the activity profile of the one or more consumers in the group of consumers.
However, Benefield discloses that a computer “receives a dietary plan for an individual”, “tracks physical activity data for the individual,” and “creates one or more propositions for the individual based at least in part on the received dietary plan and the tracked physical activity data.”  (See Benefield, at least Abstract).  Benefield further discloses receive, over the one or more networks, activity data associated with a requesting consumer, the activity data (i) being generated, at least in part, by one or more sensors of an activity monitoring device of the requesting consumer, and (ii) corresponding to exercise activity performed by the requesting consumer over a period of time (See Benefield, at least FIG. 1 and associated text, fitness tracking device is connected over the network to the server; para. [0014], fitness activity device is a physical activity tracking device that monitors and tracks fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity; ; and determine an activity profile of the requesting consumer based, at least in part, on the activity data (See Benefield, at least para [0049], physical activity and dietary service program tracks user activity (physical activity data and an exercise intensity level); that the matching process is performed using an activity profile of one or more consumers in the group of consumers (See Benefield, at least para. [0071], physical activity and dietary service program tracks purchase trends of multiple individuals at a particular restaurant and finds that 50% of the patrons complete at least a 5 mile run every Thursday for a month); and that recommendations are generated based at least in part on (iv) the activity profile of the one or more consumers in the group of consumers (See Benefield, at least para. [0071], physical activity and dietary service program tracks purchase trends of multiple individuals at a particular restaurant and finds that 50% of the patrons complete at least a 5 mile run every Thursday for a month; physical activity and dietary service program uses the data to create and/or recommend new low carbohydrate specials each Thursday and/or to provide special pricing (retailer offers) to entice the patrons to return).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova the ability of receive, over the one or more networks, activity data associated with a requesting consumer, the activity data (i) being generated, at least in part, by one or more sensors of an activity monitoring device of the requesting consumer, and (ii) corresponding to exercise activity performed by the requesting consumer over a period of time; and determine an activity profile of the requesting consumer based, at least in part, on the activity data; that the matching process is performed using an activity profile of one or more consumers in the group of consumers; and that recommendations are generated based at least in part on (iv) the activity profile of the one or more consumers in the group of consumers as disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide dynamic real time meal options, services, products and/or rewards that assist the individual to meet goals and achieve physical wellbeing and healthy lifestyle.”  (See Benefield, at least para. [0010]).
Neither Belousova nor Benefield expressly discloses that the network communication interface communicates with (ii) computing devices of transport providers that deliver food items in connection with the on-demand food delivery service.
However, Taylor discloses a server that is connected to a plurality of vendors over a network as well as to a user of a wireless device.   (See Taylor, at least para. [0017]). Taylor further discloses that those vendors include restaurants.  (See Taylor, at least para. [0017]).  Taylor further discloses that the user of the (ii) computing devices of transport providers that deliver food items in connection with the on-demand food delivery service (See Taylor, at least para. [0052], courier or unmanned vehicles may be instructed or controlled by the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield the ability that the network communication interface communicates with (ii) computing devices of transport providers that deliver food items in connection with the on-demand food delivery service as disclosed by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a wireless device owner or user with a single platform from which the wireless device owner 
Claims 25-26 are rejected for similar reasons.
Claim 3:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses arrange at least a first transport provider to deliver the multiple food items to a location associated with the requesting consumer (See Belousova, at least col. 5, lines 30-40, system provides for real-time or near real-time information exchange between restaurants, the system, the diners, and food deliverymen; col. 1, lines 65-67, delivery service carries the prepared food order from the restaurant to the addresses of the diner).
Neither Belousova nor Benefield expressly discloses estimate a completion time when each of the multiple food items are prepared; and generate the content to display the estimated completion time and an estimated arrival time of the first transport provider to the location associated with the requesting consumer.
However, Taylor discloses estimate a completion time when each of the multiple food items are prepared (See Taylor, at least para. [0020], server transmits an estimated time for completion of the order to the user along with a timeline of the order preparation and updates); and generate the content to display the estimated completion time and an estimated arrival time of the first transport provider to the location associated with the requesting consumer (See Taylor, at least para. [0020], server transmits an estimated time for completion of the order .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield the ability of estimate a completion time when each of the multiple food items are prepared; and generate the content to display the estimated completion time and an estimated arrival time of the first provider to the location associated with the requesting consumer as disclosed by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a wireless device owner or user with a single platform from which the wireless device owner or user may be able to access a variety of services, such as ordering food, making a doctor's appointment, ordering groceries, and the like.”  (See Taylor, at least para. [0003]).
Claim 4:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses wherein the one or more order requests comprises a delivery order for the requesting consumer (See Belousova, at least col. 5, lines 30-40, system provides for real-time or near real-time information exchange 
Neither Belousova nor Benefield expressly discloses wherein the one or more processors further access the instructions to: track a status of the delivery order for the requesting consumer.
However, Taylor discloses wherein the one or more processors further access the instructions to: track a status of the delivery order for the requesting consumer (See Taylor, at least para. [0020], server transmits an estimated time for completion of the order to the user along with a timeline of the order preparation and updates; para. [0038], updates include an estimated delivery time of the order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield the ability wherein the one or more processors further access the instructions to: track a status of the delivery order for the requesting consumer as disclosed by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a wireless device owner or user with a single platform from 
Claim 5:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses wherein the accessed instructions cause the one or more processors to generate the one or more recommendations based, at least in part, on a food item that the requesting consumer has selected during the order session (See Belousova, at least col. 15, lines 35-64 , in addition to restaurants and menu items, a collection of facet and filter groups are shown that allow the diner to refine the food search by narrowing the scope of the menu items; for example, if the diner selects the “Healthy” search refinement option of the facet group 1210, only results that have the dish attribute “Healthy” will be displayed; refinement options are ranked based on how often they are clicked by diners; each time a refinement option is clicked, the system logs the click in the database and then analyzes the clicks to update the facet ranks; updated ranks of facets are displayed for diners when they search for food).
Claim 6:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses wherein the one or more processors further access the instructions to generate the one or more recommendations based, at least in part, on a selection or pre-selection made by the requesting consumer (See .
Claim 8:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses wherein the one or more recommendations identify a food item from a food preparation source that the requesting consumer has indicated for selection (See Belousova, at least col. 15, lines 20-45, diner enters the search term Chipotle on the diner device; in response, the server searches the database for restaurants, menu items, and dishes matching the search term and displays a result list that includes two restaurants and ten menu items; for each menu item, the system displays menu item title, price, description, servicing restaurant, dish, and other information).
Claim 17:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses wherein the consumption profile of the one or more consumers is based on one or more prior order requests from the group of consumers (See Belousova, at least col. 15, line 65 to col. 16, line 38, system determines a list of recommended dishes and menu items based on the search intent; in one implementation dish recommendation is based on order patterns of similar diner clusters; system determines diner clusters based on the diner’s order history that includes diner’s orders, menu items and corresponding dishes in each order, the serving restaurant for each order, order time of each order, delivery method of each order; system runs a clustering algorithm on the 
Claim 18:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova does not expressly disclose wherein the consumption profile of the one or more consumers is based at least in part on at least one of an age or a gender of the one or more consumers.
However, Benefield discloses wherein the consumption profile of the one or more consumers is based at least in part on at least one of an age or a gender of the one or more consumers (See Benefield, at least para. [0026], user information includes age and gender of an individual to calculate target heart rate zones; para. [0044], physical activity and dietary service program uses date of birth, gender to determine proper nutrition information and create the dietary plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor the ability wherein the consumption profile of the one or more consumers is based at least in part on at least one of an age or a gender of the one or more consumers as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would 
Claim 19:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova does not expressly disclose wherein the consumption profile of the one or more consumers is based on at least one of a dietary restriction or a dietary goal of the one or more consumers.
However, Benefield discloses wherein the consumption profile of the one or more consumers is based on at least one of a dietary restriction or a dietary goal of the one or more consumers (See Benefield, at least para. [0032], dietary plan is a tailored eating guideline to match nutritional and caloric intake to assist the individual to meet goals, restrictions, and/or conditions; dietary plan identifies a number of calories for consumption by the individual and a percentage of each food type to consume that will equal the number of calories for consumption; dietary plan may include nutritional restrictions (low sodium, low cholesterol, food allergies, etc.) and nutritional requirements (calcium, iron, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor the ability wherein the consumption profile of the one or more consumers is based on at least one of a dietary restriction or a dietary goal of the one or more consumers as further disclosed by Benefield since the 
Claim 20:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova does not expressly disclose wherein the consumption profile of the one or more consumers is based at least in part on activity information that identifies an activity that the one or more consumers performed during a designated time interval preceding the order session.
However, Benefield discloses wherein the consumption profile of the one or more consumers is based at least in part on activity information that identifies an activity that the one or more consumers performed during a designated time interval preceding the order session (See Benefield, at least para. [0076], physical activity and dietary service program creates a retailer offer based on physical activity data or physical activity data in real time and/or within a defined period of time in which the physical activity (for example a workout) occurs and an arrival time of the individual at a store (immediately following a workout, an hour after a workout, etc.); period of time is a predefined time that surrounds a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor the ability wherein the consumption profile of the one or more consumers is based at least in part on activity information that identifies an activity that the one or more consumers performed during a designated time interval preceding the order session as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide dynamic real time meal options, services, products and/or rewards that assist the individual to meet goals and achieve physical wellbeing and healthy lifestyle.”  (See Benefield, at least para. [0010]).
Claim 21:
Belousova does not expressly disclose wherein the activity information further identifies at least one of an amount, an intensity, or a type of exercise by the one or more consumers.
However, Benefield discloses wherein the activity information further identifies at least one of an amount, an intensity, or a type of exercise by the one or more consumers (See Benefield, at least para. [0076], physical activity and dietary service program creates a retailer offer based on physical activity data or physical activity data in real time and/or within a defined period of time in which the physical activity (for example a workout) occurs and an arrival time of the individual at a store (immediately following a workout, an hour after a workout, etc.); period of time is a predefined time that surrounds a workout; for example, individual swims at 1pm for an hour).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor the ability wherein the activity information further identifies at least one of an amount, an intensity, or a type of exercise by the one or more consumers as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide dynamic real time meal options, services, products 
Claim 22:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 20 discussed above.
Belousova does not expressly disclose wherein the accessed instructions cause the one or more processors to retrieve the activity information from an activity monitoring device of the one or more consumers.
However, Benefield discloses wherein the accessed instructions cause the one or more processors to retrieve the activity information from an activity monitoring device of the one or more consumers (See Benefield, at least FIG. 1 and associated text, fitness tracking device is connected over the network to the server; para. [0014], fitness activity device is a physical activity tracking device that monitors and tracks fitness-related metrics pertaining to physical activity such as distance, heartbeat, quality of sleep, type of activity, length of activity; uses various sensor to monitor use activity; counts steps, determines mileage, and calculates calorie expenditure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor the ability wherein the accessed instructions cause the one or more processors to retrieve the activity information from an activity monitoring device of the one or more consumers as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belousova in view of Benefield and further in view of Taylor as applied to claim 1 above, and further in view of US 2014/0214465 A1 to L’Heureux et al. (hereinafter “L’Heureux”).
The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Belousova further discloses detect, based on an interaction of the requesting consumer with the interactive menu of food items, a user selection of a first food item from a first food preparation source (See Belousova, at least col. 11, lines 60-65, diner selects desired menu items for her food order).
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the accessed instructions cause the one or more processors to generate the one or more recommendations by identifying a second food preparation source of a second food item that can be batch delivered with the first food item to a delivery location associated with the requesting consumer.
However, L’Heureux discloses an order placed by a client device that “indicates a target restaurant of a plurality of available restaurants having diverse menus, a delivery location, and a food order including one or more menu items available at the target restaurant. The food order is directed to one or more workstations of the target restaurant for presentation via an order-fulfillment interface to staff responsible for preparation of the one or more menu items. A delivery task is directed to a different client device for presentation via a delivery-fulfillment interface to a delivery agent responsible for delivery of the food order to the delivery location.”  (See L’Heureux, at least Abstract).  L’Heureux further discloses estimating a time for completing the food order based on an order queue and transmitting the estimated time to a client device.  (See L’Heureux, at least para. [0018]).  L’Heureux further discloses wherein the accessed instructions cause the one or more processors to generate the one or more recommendations by identifying a second food preparation source of a second food item that can be batch delivered with the first food item to a delivery location associated with the requesting consumer (See L’Heureux, at least paras. [0030]-[0031], father is ordering food for a birthday party and is presented with the online ordering portal of a pizza chain; father enters order for pizzas, a specialty pizza containing pears, and a cake; online ordering portal identifies restaurants that can fulfill the order; the order will be delivered from two separate restaurants of the pizza chain, one of which will provide the pizzas and another which will provide the cake and the specialty pizza containing pears; para. [0032], single delivery agent will pick up both orders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the accessed instructions cause the one or more processors to generate the one or more recommendations by identifying a second food preparation source of a second food item that can be batch delivered with the first food item to a delivery location associated with the requesting consumer as disclosed by L’Heureux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “determine the most efficient restaurant locations to service an order.”  (See L’Heureux, at least para. [0033]).

Claims 9-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belousova in view of Benefield and further in view of Taylor as applied to claims 1 and 8 above, and further in view of US 2016/0035248 A1 to Gibbs (hereinafter “Gibbs”).
Claim 9:
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the one or more recommendations are further based on a portion size of the food item that the requesting consumer has indicated for selection.
However, Gibbs discloses a system and method that “provides dietary and nutritional information, such as portion-size recommendations, portion-selection guidance, and portion-selection feedback.”  (See Gibbs, at least Abstract).  Gibbs further discloses wherein the one or more recommendations are further based on a portion size of the food item that the requesting consumer has indicated for selection (See Gibbs, at least para. [0091], user has selected a chicken breast; system recommends percentage or portion of the chicken breast that should be consumed based on the user’s diet selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the one or more recommendations are further based on a portion size of the food item that the requesting consumer has indicated for selection as disclosed by Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a portion-control strategy that avoids using pre-packaged foods because “pre-
Claim 10:  The combination of Belousova and Benefield and Taylor and Gibbs discloses all the limitations of claim 9 discussed above. 
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the one or more recommendations specify the portion size of the food item that the requesting consumer has indicated for selection.
However, Gibbs discloses wherein the one or more recommendations specify the portion size of the food item that the requesting consumer has indicated for selection (See Gibbs, at least para. [0091], user has selected a chicken breast; system recommends percentage or portion of the chicken breast that should be consumed based on the user’s diet selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the one or more recommendations specify the portion size of the food item that the requesting consumer has indicated for selection as disclosed by Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 
Claim 12:  The combination of Belousova and Benefield and Taylor and Gibbs discloses all the limitations of claim 9 discussed above. 
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the portion size is based, at least in part, on at least one of a weight or a volume of the food item that the requesting consumer has indicated for selection.
However, Gibbs discloses wherein the portion size is based, at least in part, on at least one of a weight or a volume of the food item that the requesting consumer has indicated for selection (See Gibbs, at least para. [0091], user has selected a chicken breast and specifies the weight of the chicken breast; system recommends percentage or portion of the chicken breast that should be consumed based on the user’s diet selection and the amount of calories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the portion size is based, at least in part, on at least one of a weight or a volume of the food item that the requesting consumer has indicated for selection as disclosed by Gibbs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a portion-control strategy that avoids using pre-packaged foods because “pre-packaged foods are often expensive, and require the dieter to follow a strict regimen of eating the pre-packaged foods, even though other members of the household may not be on a diet or on a different diet altogether.”  (See Gibbs, at least para. [0011]).
Claim 13:  The combination of Belousova and Benefield and Taylor and Gibbs discloses all the limitations of claim 9 discussed above. 
Belousova does not expressly disclose wherein the one or more recommendations are further based on an indicated caloric intake of the one or more consumers in the group of consumers, the indicated caloric intake corresponding to a dietary restriction of the one or more consumers.
However, Benefield discloses wherein the one or more recommendations are further based on an indicated caloric intake of the one or more consumers in the group of consumers, the indicated caloric intake corresponding to a dietary restriction of the one or more consumers (See Benefield, at least para. [0081], physical activity and dietary service program recommends a chef’s salad which has 200 calories; number of remaining calories that user has to use is 300 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor-Gibbs the ability wherein the one or more recommendations are further based on an indicated caloric intake of the one or more consumers in the group of consumers, the indicated caloric intake corresponding to a dietary restriction of the one or more consumers as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide dynamic real time meal options, services, products and/or rewards that assist the individual to meet goals and achieve physical wellbeing and healthy lifestyle.”  (See Benefield, at least para. [0010]).
Claim 14:
Belousova does not expressly disclose determine a cumulative total of calories for the multiple food items that the requesting consumer selects for the one or more order requests.
However, Benefield discloses determine a cumulative total of calories for the multiple food items that the requesting consumer selects for the one or more order requests (See Benefield, at least para. [0039], physical activity and dietary service program tracks calorie consumption and provides meal recommendations based on calories remaining for consumption to meet dietary goals; paras. [0065]-[0066], physical activity and dietary service program updates the number of calories that remain to be consumed for the day by decreasing the remaining number of calories to consume by the number of calories ingested; para. [0081], physical activity and dietary service program recommends a chef’s salad which has 200 calories; number of remaining calories that user has to use is 300 calories so the salad meets this limit; physical activity and dietary service program knows that the user needs more protein so physical activity and dietary service program automatically updates the order to add an additional hardboiled egg which adds 77 calories and 6.26g of protein which does not exceed the 300 calories the user has to use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor-Gibbs the ability of determine a cumulative total of calories for the multiple food items that the requesting consumer selects for the one or more order requests as further disclosed by Benefield since the claimed 
Claim 15:  The combination of Belousova and Benefield and Taylor and Gibbs discloses all the limitations of claim 14 discussed above. 
Belousova does not expressly disclose wherein the content indicates the cumulative total of calories.
However, Benefield discloses wherein the content indicates the cumulative total of calories (See Benefield, at least para. [0020], restaurant device is a table top computing device that dynamically provides meal recommendations that includes calorie information to the individual)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Belousova-Benefield-Taylor-Gibbs the ability wherein the content indicates the cumulative total of calories as further disclosed by Benefield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been 
Claim 16:  The combination of Belousova and Benefield and Taylor and Gibbs discloses all the limitations of claim 15 discussed above. 
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the content displays the cumulative total of calories as compared to the indicated caloric intake corresponding to the dietary restriction.
However, Gibbs discloses wherein the content displays the cumulative total of calories as compared to the indicated caloric intake corresponding to the dietary restriction (See Gibbs, at least para. [0093], the portion percentages are based on caloric intake and the dieting goal of the person; portion of food is based on a negative daily caloric intake of the dieter; para. [0091], portion percentage is also based on all the food groups for the particular meal or snack; para. [0109], portion-suggestion image displays the recommended portion of the food that the user should consume in order to comply with the diet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the content displays the cumulative total of calories as compared to the indicated caloric intake corresponding to the dietary restriction as disclosed by Gibbs since the claimed invention is merely a combination of old elements, .

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Belousova in view of Benefield and further in view of Taylor as applied to claim 1 above, and further in view of US 2018/0253805 A1 to Kelly et al. (hereinafter “Kelly”).
Claim 23:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on information stored in an account of the requesting consumer.
However, Kelly discloses systems and methods for ordering and picking up food items at a fast food restaurant and “provides a method for automatically conveying which goods are being ordered, where the goods will be picked up, an wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on information stored in an account of the requesting consumer (See Kelly, at least para. [0168], user initiates the order process on behalf of the user and one or more acquaintances; initial user identifies or invites other users by including their mobile number, email address, or identification from various social media applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on information stored in an account of the requesting consumer 
Claim 24:  The combination of Belousova and Benefield and Taylor discloses all the limitations of claim 1 discussed above.
Neither Belousova nor Benefield nor Taylor expressly discloses wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on an input received from the computing device of the requesting consumer.
However, Kelly discloses wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on an input received from the computing device of the requesting consumer (See Kelly, at least para. [0168], user initiates the order process on behalf of the user and one or more acquaintances; initial user identifies or invites other users by including their mobile number, email address, or identification from various social media applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the restaurant server system and method of Belousova and the personalized food recommendation system and method of Benefield and the delivery system and method of Taylor the ability wherein the accessed instructions cause the one or more processors to associate the order session with the group of consumers based on an input received from the computing device of the requesting consumer as disclosed by Kelly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625